DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for. "Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.  The “imaging system” (i.e., “system for imaging”) in claim 1 does not include any structural elements sufficient to perform anything except being disposed in the space.  The examiner recommends applicant recite sufficient structure to perform the claimed function of “imaging” to avoid an interpretation under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carragher et al., (US 2014/0360286; hereinafter “Carragher”).
As to claims 1 and 16, Carragher teaches a system for performing an assay for performing the same, comprising: 
an enclosure 11 defining a temperature-controlled space (environmental chamber (not shown in figures); see para [0031] et seq.); 
an imaging system disposed within the space  (first camera system configured to provide monitoring of fluid dispensed from the one or more dispensing elements, and a second camera system configured to provide monitoring alignment of the position of the dispensing elements relative to the EM sample grid in the first position); 
an actuator P disposed within the space, the actuator to receive a well plate (EM Grid) having wells, the actuator to move the well plate relative to the imaging system to enable the imaging system to obtain image data of one of the wells, 
wherein the imaging system is positioned underneath the actuator P, M (see para [0016] et seq. and Fig. 3A); 
a dispenser (drop dispenser) disposed within the space, the dispenser comprising: 
a reservoir holder to receive a reservoir  containing a compound (shown below w in Fig. 3A; see para [0033] et seq.); 
a pump to be fluidly coupled to the reservoir (see para [0015] et seq.); and 
an outlet (droplet dispenser outlet), the pump to pump the compound from the reservoir through the outlet into one of the wells (see Fig. 5); 
a base, the sample reservoir operably linked to the drop dispenser (interpreted to mean the reservoir holder is movably coupled to the base, see para [0007] et seq.);
an adjuster adapted to change a relative position of the outlet and the first one of the wells (see para [0032] et seq.); 
a controller configured to, in response to the imaging system being positioned to obtain image data of a first one of the wells, the controller configured to cause the dispenser to dispense the compound into the first one of the wells while the imaging system obtains the image data (Carragher teaches using real-time visual feedback from the cameras).
As to claim 2, Carragher teaches the outlet comprises a single-well dispensing pipette (see Fig. 5). 
As to claim 17, Carragher teaches after the image data is obtained, further comprising: moving a second one of the wells adjacent the aperture of the imaging system using the actuator; in response to the second one of the wells being positioned adjacent the aperture, causing the dispenser to dispense the compound into the second one of the wells; and while the dispenser dispenses the compound, obtaining second image data of the second one of the wells (see para [0038] et seq.)
As to claim 19, Carragher implicitly teaches prior to positioning the first one of the wells adjacent the aperture, priming a pump of the dispenser (most pumps must be primed before operating properly). 
As to claim 20, Carragher implicitly teaches obtaining image data of the first one of the wells comprises obtaining image data of the first one of the wells using the imaging system without obtaining image data of others of the wells ([0039] et seq.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Holmes et al., (US 2014/0296089; hereinafter “Holmes”).
 Carragher teaches the invention substantially as claimed except for the dispenser further comprising a manual adjuster (actuating interface and lead screw 6714 can be manually adjusted) to change a relative position of the outlet and the first one of the wells (see para [0944] et seq.)
In the related art of systems for performing an assay, Holmes an assay system, comprising: 
an enclosure defining a temperature-controlled space (see para [0013] et seq.); 
an imaging system disposed within the space (see para [0489] et seq.); 
an actuator disposed within the space, the actuator to receive a well plate having wells, the actuator to move the well plate relative to the imaging system to enable the imaging system to obtain image data of one of the wells (see para [1371] et seq.); 
a dispenser disposed within the space, the dispenser comprising: a reservoir holder to receive a reservoir containing a compound (see para [1965] et seq.); 
a pump to be fluidly coupled to the reservoir (see para [0779] et seq.); and 
an outlet, the pump to pump the compound from the reservoir through the outlet into one of the wells (see para [0757] et seq.); and 
a controller, in response to the imaging system being positioned to obtain image data of a first one of the wells (see para [0623] et seq.)
Holmes teaches also the dispenser further comprises a manual adjuster (actuating interface and lead screw 6714 can be manually adjusted) to change a relative position of the outlet and the first one of the wells (see para [0944] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims to have included in the assay system of Carragher, the particular dispenser system of Holmes in that dispensers that have manual adjuster are well known in the dispensing art for providing accurate dispensing.
As to claim 5, Holmes teaches the reservoir holder carries the pump [0961] et seq.)
As to claim 6, Holmes teaches a tab (reads on actuating interface 6702) that extends from the reservoir holder, the tab defining an aperture through which the outlet extends to secure the outlet relative to the reservoir holder (see Fig. 67A).
As to claim 8, Holmes teaches the base comprises a rail and the reservoir holder comprises a block that interacts with the rail to linearly guide the reservoir holder relative to the base (see para [1959] et seq.) 
As to claim 9, Holmes teaches a threaded adjuster that extends through the reservoir holder and includes an end that is driven against a surface of the base to adjust the reservoir holder relative to the base (see para [0959] et seq.) 
As to claim 10, Holmes teaches a lock nut that surrounds the threaded adjuster, the lock nut to be tightened against the reservoir holder to secure a position of the reservoir holder (see para [0959] et seq.) 
As to claim 15, Holmes and Carragher both teach (a) to (c): (a) the space is approximately or less than 4.5 cubic feet, (b) the imaging system comprises a microscope (see para [0875] et seq.), or (c) the actuator comprises a motorized XY microscope stage (see para [0067] et seq.) 
As to claim 18, Holmes teaches prior to positioning the first one of the wells adjacent the aperture, calibrating a position of an outlet of the dispenser relative to the first one of the wells (see para [1695] et seq.) 
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the known prior art teaches or fairly suggests the base comprises a first base portion and a second base portion, the first base portion comprises the rail and the second base portion comprises the surface against which the threaded adjuster is driven, the first base portion comprising a slot through which a fastener extends to couple the first base portion and the second base portion, the slot enabling fore-aft adjustment of the first base portion relative to the second base portion. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. Kathryn Wright/           Primary Examiner, Art Unit 1798